Citation Nr: 0313000	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-04 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in 
February 10, 1972, RO rating decision that denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to July 
1945, including combat service during World War II, and his 
decorations included the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and June 1999 ratings 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the 
September 1998 rating action, the RO denied the appellant's 
claim of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  In the June 1999 rating action, the RO 
denied the appellant's claim that the February 10, 1972, RO 
rating decision contained clear and unmistakable error in 
denying the veteran's claim of entitlement to a TDIU.  The 
appellant is the widow of the veteran and she perfected a 
timely appeal of these determinations to the Board.

In an unappealed August 1978 rating decision, the RO denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  In her November 1998 statement, she 
asserted that the veteran had shrapnel in his lungs "as 
shown in the June 1973 VA examination report."  In January 
1972, the veteran was afforded a formal VA examination in 
conjunction with his TDIU claim, and X-rays were performed as 
part of that examination; in discussing his chest X-ray, the 
radiologist reported the veteran had metallic foreign bodies 
at the anterior end of the right first rib.  In addition, in 
August 1999, the appellant submitted a private medical report 
in which the veteran's former treating physician discussed 
the veteran's health prior to his death in July 1978.  The 
Board interprets the foregoing as an informal application to 
reopen a claim of service connection for the cause of the 
veteran's death and it is referred to the RO for appropriate 
action and adjudication.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In an April 1947 rating decision, the RO increased the 
ratings for the veteran's service-connected disabilities, as 
reflected in the following:  residuals of gunshot wound 
injuries to the right upper arm muscle, affecting muscle 
groups V and VI, 30 percent disabling; residuals of gunshot 
wound injuries to the right elbow and forearm, affecting 
muscle groups VII and VIII percent disabling, 30 percent 
disabling; loss of motion of the left thumb with restricted 
motion of the left index finger with partial destruction of 
the metacarpals, 30 percent disabling; residuals of a gunshot 
wound injury to the left hand and wrist, 10 percent 
disabling; a disfiguring gunshot wound chin scar, 10 percent 
disabling; and residuals of a gunshot wound of the left upper 
thigh with retained foreign bodies in muscle group XIII, 10 
percent disabling.  The veteran's combined disability rating 
was 80 percent, effective April 1, 1946.  

3.  In October 1971, the veteran filed a claim seeking a 
TDIU, asserting that he had not worked since October 1970 due 
to his service-connected disabilities.

4.  In a February 10, 1972, rating decision, the RO denied 
the veteran's claim of entitlement to a TDIU; later that 
month, the veteran was provided notice of the decision and of 
his appellate rights, but he did not appeal this 
determination, and the decision became final.

5.  The veteran filed no claims seeking an increased rating 
for any service-connected disability or for service 
connection for any disability subsequent to the RO's April 
1947 rating decision, and there is no indication that he was 
receiving VA or private medical care for his service-
connected disabilities.  

6.  There was a tenable basis for the RO's February 10, 1972, 
determination.

7.  The veteran died in July 1978 and the immediate cause of 
death was pulmonary edema that was due to or a consequence of 
mitral insufficiency and rheumatic heart disease; no other 
conditions were identified as significant in contributing to 
his death.

8.  At the time of death, the evaluation and characterization 
of the veteran's service-connected disabilities remained as 
reflected in the April 1947 RO rating decision.  

9.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  The February 10, 1972, rating decision denying the 
veteran's claim of entitlement to a TDIU was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a), 4.16 (1972, 2002).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(a)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist an appellant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claims alleging clear and unmistakable error in a February 
10, 1972, rating decision that denied entitlement to a TDIU 
and for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318, and that the requirements of the VCAA have in effect 
been satisfied.

The appellant and her representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify 
them of the evidence needed by the appellant to prevail on 
the claims.  In a July 2001 letter, the RO notified the 
appellant of the evidence needed to substantiate her claims 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
identified evidence that has not been accounted for and the 
appellant's representative has been given the opportunity to 
submit written argument.  

The record reflects that the appellant has been notified of 
the law and regulations governing clear and unmistakable 
error claims as well as those relating to entitlement to 
benefits under 38 U.S.C.A. § 1318.  With respect to the 
former, although the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to clear and unmistakable error (CUE) motions.  
See Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc).  With respect to the latter, the Board notes that the 
appellant was advised of the regulatory amendments made 
during the course of her appeal in the June 2000 supplemental 
statement of the case and in a September 2001 RO letter that 
informed her that in January 2000, VA had amended 38 C.F.R. 
§ 3.22.  In this decision, however, the Board has applied the 
version of the regulation most favorable to the appellant, 
consistent with Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, she is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claims at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard; see also Karnas.  In this 
case, the record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid her 
in substantiating her claims.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The record reflects that the veteran served in combat during 
World War II and was awarded the Purple Heart Medal and the 
Combat Infantryman Badge.  In an April 1947 rating decision, 
the RO increased the ratings for the veteran's service-
connected disabilities, as reflected in the following:  
residuals of gunshot wound injuries to the right upper arm 
muscle, affecting muscle groups V and VI, 30 percent 
disabling; residuals of gunshot wound injuries to the right 
elbow and forearm, affecting muscle groups VII and VIII 
percent disabling, 30 percent disabling; loss of motion of 
the left thumb with restricted motion of the left index 
finger with partial destruction of the metacarpals, 30 
percent disabling; residuals of a gunshot wound injury to the 
left hand and wrist, 10 percent disabling; a disfiguring 
gunshot wound chin scar, 10 percent disabling; and residuals 
of a gunshot wound of the left upper thigh with retained 
foreign bodies in muscle group XIII, 10 percent disabling.  
The veteran's combined disability rating was 80 percent, 
effective April 1, 1946.  

Prior to filing an application seeking a TDIU in October 
1971, the veteran asserted no claims seeking increased 
ratings for his service-connected disabilities, or to service 
connection for any condition subsequent to the RO's April 
1947 rating decision.  In addition, there is no indication 
that he was receiving VA or private medical care for his 
service-connected disabilities.  Further, the ratings 
reflected in the April 1947 rating decision remained in 
effect when he filed the October 1971 TDIU claim.  

On his TDIU application, the veteran reported that he had 
last employed in October 1970 and that he was unable to work 
due to the impact of his service-connected disabilities.  In 
support of this claim, the veteran submitted an October 1971 
report prepared by his treating physician, Dr. E. H. Smith.  
In the report, Dr. Smith stated that the veteran had 
increasing pain and limitation of motion from the shrapnel 
wounds to his right shoulder, right hip and right chest, and 
that he was totally disabled.

In January 1972, the veteran was afforded a VA examination in 
conjunction with his TDIU application.  Following a review of 
the veteran's medical records and his physical examination of 
the veteran, the examiner stated that he did not believe that 
the veteran's service-connected disabilities had 
significantly changed since the 1940s, and in fact had long 
since healed.  The physician added that the veteran's 
service-connected disabilities had been "anatomically 
stationary" for many years and that he was no more disabled 
than he was at that time.

Based on the above, in a February 10, 1972, rating decision, 
the RO cited the January 1972 VA examination revealed that he 
had rheumatic fever and determined that the condition was not 
incurred in service.  The RO also found that the evidence was 
insufficient to show any increase in the severity of the 
veteran's service-connected disabilities or that he was 
unemployable due to his service-connected disabilities.  
Later that month, the RO notified the veteran of the 
determination and of his appellate rights, but the veteran 
did not file an appeal.

From February 1972 until the veteran's death in July 1978, 
the veteran filed no claims seeking an increased rating for 
any service-connected disability, or for service connection 
for any other condition, and there is no indication that he 
was receiving VA or private medical care for his service-
connected disabilities.  Indeed, there is no indication that 
he sought formal medical treatment for his service-connected 
disabilities since the 1940s.

In September 1998, the appellant filed a claim seeking 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  In an October 1998 rating action, the RO 
denied her claim, explaining that entitlement to these 
benefits was warranted only if:  (1) the veteran was entitled 
to receive compensation at the time of his death for a 
service-connected disability that was rated as totally 
disabling for ten or more years immediately preceding his 
death; or (2) the veteran was entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated as totally disabling from the date 
of his discharge from active duty for a period of not less 
than five years immediately preceding his death.  The RO 
indicated that because the veteran did not meet either of 
these requirements, an award of DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 was not warranted.

In October 1998, the appellant filed a Notice of Disagreement 
(NOD) challenging the RO's September 1998 determination.  

Thereafter, in a November 1998 statement, the appellant noted 
that at the time of his death, the veteran's combined rating 
for his service-connected disabilities was 80 percent.  She 
added that in October 1971 the veteran had filed a claim 
seeking a TDIU because he was unable to work due to his 
service-connected conditions.  The appellant maintained that 
the veteran had been denied due process of law and should 
have been rated as 100 percent disabled and granted a TDIU 
back in 1972 and that she was thus entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.

In a July 1999 rating decision, the RO denied the appellant's 
claim that the February 10, 1972, rating decision was clearly 
and unmistakably erroneous, reasoning that alleged error 
involved an exercise in judgment that "cannot be 
characterized as undebatably erroneous."

In August 1999, the appellant submitted a report, dated 
earlier that same month, which was prepared by the veteran's 
former treating physician, Dr. E. H. Smith.  In the report, 
Dr. Smith indicated that he had treated the veteran from 1951 
until his death in 1978 and that he had rheumatic heart 
disease with congestive heart failure and mitral 
regurgiation.  Further, Dr. Smith opined that the veteran was 
disabled for fifteen years prior to his death.  The appellant 
stated that the evidence showed that the veteran was unable 
to work and thus unemployable and that therefore VA should 
have rated the veteran as 100 percent disabled in 1972.

In a June 2000 rating action, a copy of which was included as 
part of the supplemental statement of the case dated later 
that same month, the RO advised the appellant that, effective 
January 21, 2000, VA had amended 38 C.F.R. § 3.22 to 
eliminate hypothetical entitlement, and to instead restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for clear and unmistakable error in the 
adjudication of a claim or claims.  In addition, the RO noted 
that Dr. Smith's statement did not relate to the veteran's 
service-connected disabilities, and that, in any event, was 
not in his file or in VA custody at the time of his death.  
As such, the RO confirmed and continued its denial of the 
appellant's DIC claim.
In a September 2001 letter, the RO again advised the 
appellant that in January 2000, VA amended 38 C.F.R. § 3.22 
to restrict the award to DIC benefits to survivors of 
deceased veterans to case where the veteran, in his lifetime:  
(1) had been rated as totally disabled for a service-
connected condition(s) for at least ten years; or (2) would 
have established that right but for clear and unmistakable 
error by VA in adjudicating the veteran's claim.  In 
addition, the RO stated that the regulation did not permit 
"hypothetical entitlement" for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Further, the RO indicated 
that a stay had been placed on cases for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 where the veteran was 
not rated totally disabled for a continuous period of ten 
years prior to his death because the cases, such as the 
instant one, might involve "hypothetical entitlement."

In May 2002 written argument, the appellant's representative 
asserted that the February 10, 1972, rating decision was 
clearly and unmistakably erroneous and maintained that the 
veteran should have been awarded a TDIU effective October 
1970.

Analysis

Claim of clear and unmistakable error in the RO's February 
10, 1972, rating decision

The appellant alleges clear and unmistakable error in the 
RO's February 10, 1972, rating decision that denied his 
application for a TDIU.  In support, she cites the veteran's 
combined 80 percent service-connected disability rating and 
Dr. Smith's October 1971 and August 1999 medical reports.  As 
such, she contends that VA should have established the 
veteran's entitlement to a TDIU, effective October 1970.

The Court has stated that clear and unmistakable error (CUE) 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that their results would 
have been manifestly different but for the error.  See Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court set forth a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the appellant's claim.

As discussed above, in its February 10, 1972, rating 
decision, the RO determined that the veteran was not 
unemployable due to his service-connected disabilities.  The 
evidence of record at the time of the 1972 determination 
consisted of Dr. Smith's October 1971 report, the January 
1972 VA examination report, and the statements of the 
veteran.  In addition, the combined rating for his service-
connected disabilities was 80 percent, so the veteran met the 
schedular prerequisite for an award of TDIU (see 38 C.F.R. 
§ 4.16 (1972 and 2002)).  In addition, the evidence showed 
that the veteran had been unemployed since October 1970 and 
that he attributed his unemployed status to his service-
connected disabilities.  

As noted above, and as the RO explained in its July 1999 
rating decision, allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Baldwin v. West, 13 Vet. App. at 5; Damrel v. Brown, 6 
Vet. App. at 246.  As such, the appellant's argument that 
because the veteran met the schedular criteria for a TDIU, 
and given Dr. Smith's October 1971 medical report indicating 
that the veteran was totally disabled, it was clear and 
unmistakable error for the RO not to have established his 
entitlement to that benefit must fail since she is 
challenging the RO's evaluation of the medical evidence, 
which also included contrary assessment of the January 1972 
VA examiner.  Indeed, in Simmons v. West, 14 Vet. App. 84, 89 
(2000) the Court, citing Fugo, reaffirmed the principle that 
a request for reweighing the evidence cannot be as a basis 
for a CUE claim, declaring that when there is evidence both 
pro and con on the issue, it is impossible for the appellant 
to succeed in showing that the result would have been 
manifestly different.  Id.

Further, with respect to the appellant's argument that Dr. 
Smith's August 1999 report supports her claim, the Board 
reiterates that a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  Because this 
report is dated more than 27 years subsequent to the February 
10, 1972, rating decision, it necessarily did not exist at 
the time of that determination.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the RO, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell.  As such, the RO's 
February 10, 1972, rating decision was not clearly and 
unmistakably erroneous.

Claim of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.

As noted above, effective January 21, 2000, VA amended 38 
C.F.R. § 3.22 (the implementing regulation of 38 U.S.C.A. § 
1318) to restrict the award of DIC benefits to cases where 
the veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by Section 1318, or would have 
established such right but for CUE in the adjudication of a 
claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending, the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (2002), 
effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit, after reviewing its holding 
in NOVA I, acknowledged that VA had determined that the two 
statutes at issue should be interpreted the same way and had 
amended §38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.  

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are:  (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

In Karnas v. Derwinski, 1 Vet. App. at 312-13, the Court held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  In this case, 
the old version of 38 C.F.R. § 3.22, as interpreted to allow 
for consideration of hypothetical entitlement, is clearly 
more favorable to the appellant.  

At the time of his death, the veteran's combined disability 
rating was 80 percent, and, as discussed above, the Board has 
determined that the February 10, 1972, RO rating decision 
that denied his claim seeking entitlement to a TDIU was not 
clearly and unmistakably erroneous.  As such, the veteran was 
not in receipt of a 100 percent rating for 10 years prior to 
his death in July 1978.

As the appellant acknowledges, the veteran was last employed 
in October 1970 and thus, even assuming the Board had 
determined that the February 10, 1972, rating decision was 
clearly and unmistakably erroneous and assigned an October 
1970 effective date as the appellant contends is warranted, 
because the veteran died in July 1978, the award would 
necessarily have been in effect for less than ten years prior 
to his death.  As such, the criteria for benefits under 
38 U.S.C.A. § 1318 would not have been met.  Moreover, the 
effective date for a TDIU could not have been earlier that 
October 1970 because the veteran was employed.  38 C.F.R. 
§ 4.16 (1972).

Further, during his lifetime, the veteran filed no claims 
seeking increased ratings for any service-connected 
condition, or for service connection for any disability 
subsequent to the RO's April 1947 rating decision, and there 
is no indication that he was receiving VA or private medical 
care for his service-connected disabilities.  As such, there 
is no formal or informal claim upon which to hypothetically 
assert a right to increased VA compensation.  See 38 C.F.R. 
§ 3.157 (2002).  Moreover, neither the veteran during his 
lifetime nor the appellant has, to date, challenged that part 
of the RO's February 10, 1972, determination that service 
connection was not warranted for rheumatic fever.

In sum, the Board has considered all bases for assignment of 
a TDIU to satisfy the ten-year requirement under 38 U.S.C.A. 
§ 1318.  The Board, however, is constrained by the governing 
laws and regulations, which, in this case, provide no basis 
for relief.  Accordingly, because the veteran was not 
entitled to a TDIU for ten years prior to his death, the 
appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.

Conclusion

As a final point, in reaching these determinations, the Board 
does not wish in any way to diminish the veteran's heroic and 
well-decorated World War II combat service, for which he was 
awarded the Purple Heart Medal and the Combat Infantryman 
Badge.  Under the facts of this case, however, the Board has 
no discretion and the appellant's claims must be denied.  




ORDER

The RO's February 10, 1972, rating decision denying 
entitlement to a TDIU was not clearly and unmistakably 
erroneous.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

